Motion for leave to appeal as a poor person granted insofar as to permit -the appeal to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, Said appeal to be argued or submitted when reached. Anthony F. Marra, Esq., of 100 Centre Street, New York 13, New York is assigned as counsel for appellant for the purposes of the appeal. Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.